Title: To George Washington from Alexander Spotswood, 3 December 1779
From: Spotswood, Alexander
To: Washington, George


        
          Dr Sr
          Fredericksbg [Va.] Decr 3d 79
        
        I received yr Excellencys favr of the 10th of last month, this day.
        And so far from parting with my horse with regreit—that it gives me the greatest pleasure to Furnish you with him—I this day delivered him to one of yr Servants—perfectly Sound and in good order but must still Recommend to yr Excellency, not to use him this Winter—but let him run in a paddock—and have a shelter for him to go under at pleasure—this will effectually brace him up—and prevent a return of his lameness—which I believe at First was but Slight.
        I am about treating for another horse—(I think a very fine one,) to send you in the room of the Sorrel, who I shall keep for my own use—if blew Skin is not yet perfectly recovered Spirrit of Turpintine & rum—two third⟨s⟩ of the former—& one of the latter—bathing the place with it—and then makeing it penetrate by a hot Iron held over the place—will in ten days make a perfect cure of him—I am with esteem yr Excellencys Obet
        
          A. Spotswood
        
      